DETAILED ACTION
1. 	The Preliminary Amendment filed on April 15, 2020 is acknowledged.
	Claims 1-10 have been canceled; and
	Claims 11-20 are added and pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
the structural description for every element as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example:
Claim 11 recites the limitation of “a system for controlling operation of one or more fuel injectors” renders the claim vague.  Note: upon this limitation, “one fuel injector” will be taken in the consideration for the examination.
Claim 11 recites the limitation of “said system is connectable to an electrically actuated fuel injector of said one or more fuel injectors” renders the claim indefinite.  Since the term “connectable” used in the claims usually refer to a thing that may happen or be true but is not certain.  Therefore, there is a discrepancy between the limitations used “connectable” and the way to define it and the examiner is unable to decipher what exactly meant by “system is connectable to an electrically actuated fuel injector of said one or more fuel injectors”; there is also no clear definition in the description for defining or determining the term connectable; and how or by which way the Applicants would express the limitation of “said system is connectable to an electrically actuated fuel injector of said one or more fuel injectors”? Does it mean only one fuel injector can be electrically actuated? And how or by which way the fuel injector is able to be actuated? Will it be actuated by the pre-drive unit or the power unit?
Claim 11 recites the phrase “adapted to” renders the claim indefinite; since the claim language "adapted to'' makes optional but does not limit the claims 11-20 to the structure of the "system for controlling operation of fuel injector(s)''.  See MPEP §2106 II [C. REVIEW THE CLAIMS].  Similarly, the same problems exist in the remaining claims as well.
Claim 12 recites the limitation of “…comprising both injection said activation pulse data and said other auxiliary data” renders the claim indefinite; since it is not clear that what the meaning of this limitation?
The Applicants are required to clarify or to revise the claimed features.   

The examiner notes that a better translation is likely to alleviate the ambiguities in the application.  As noted by the Court "[d]uring patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed.Cir. 1989).
The Applicants are required to clarify or to revise the claimed features.   

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
 or nonobviousness.

11.	Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over CHEEVER, JR. (US 2014/0150751 A1).
Regarding claim 11, notes Figure 1, CHEEVER invention teaches a system (10) for controlling operation of one or more fuel injectors (12) [par. 0014 teaches the system (10) is operating with multiple fuel injectors], the system (10) comprising: a microcontroller [ECU (18)]; a pre-driver unit [controller (25)]; and a power unit [injector drive (22)]; wherein: said system (10) is connectable to an electrically actuated fuel injector (12) of said one or more fuel injectors (12) via at least two wires (20) from said power unit (22); said pre-driver unit (25) is located between said microcontroller (18) and said power unit (22); said microcontroller (18) is adapted to send data to the pre-driver unit (25); said pre-driver unit (25) is adapted to receive said data and control the power unit (22) dependent on said data such that the power unit (22) is adapted to output a corresponding signal [drive signal (20)] along said at least two wires (20) to the electrically actuated fuel injector (12); and said data comprises both injector activation pulse data and other auxiliary data for the one or more fuel injectors [see at least abstract, Figure 2, pars. 0014, 17, 20 and 29].
Thus, the invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the “wires”.  However, it is apparent that the system (10) is connectable to a fuel injector (12) by means of at least drive signal (20) [two wires (20)] from said power unit (22), as it is conventional for a system (10) to communicate with a fuel injector (12) by a drive signal (20).  Accordingly, claim 1 is alternative rejected under 35 U.S.C. 103, as follows: it would have been obvious to one of ordinary skilled in this art to have included the teaching of wires in order to provide an electrically connection such as the drive signal from the system to fuel injector, as it is a known technique at least to the structural connections in the electrical circuit.  See MPEP 2144.04 IV. A.
multiplexed signal], each injector pulse having a pulse profile… and the controller is further configured to receive a sequence of state values that determine an order that the state definitions are communicated to the injector driver to generate piecewise an injector pulse exhibiting the pulse profile, and thereby generate the drive signal. 
	Regarding claim 13, as discussed in claims 11 and 12, notes Figure 5 which describes multiplexed signal comprises serially arranged auxiliary data temporally interspersed between activation pulses.
	Regarding claim 14, see rejections in claims 11-13.
Regarding claim 15, as discussed in claim 11, notes Figures 2 and 3, which described the generic state definition to be well-known as a timer module.  It would have been obvious to one of ordinary skilled in this art to have included a timer module located between said microcontroller (18) and said pre-drive unit (25), as it is a known technique at least to function as receiving data from microcontroller (18) and convert data to provide a sequence command to the pre-driver unit (25).  See MPEP 2144.04 IV. A.
	Regarding claim 16, see rejection in claim 11 and 15.
	Regarding claims 17 and 18, as discussed in claim 11, especially, see Figure 1, unit 22.
	Regarding claims 19 and 20, as discussed in claim 11, notes par. 0028 which would have been well-known the LOOP BACK would be equivalent to a diagnostic unit.
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/J.H.H./
April 12, 2021






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 15, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747